COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-311-CV
 
 
BOBBY G. JONES D/B/A 
LIVING WATER
CONSTRUCTION                                            APPELLANT
 
                                                   V.
 
JP MORGAN CHASE BANK, N.A.                                              APPELLEE
 
                                              ------------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
Bobby G. Jones, d/b/a Living
Water Construction, appeals a summary judgment for JPMorgan Chase Bank,
N.A.  We dismiss the appeal for want of jurisdiction.




The trial court rendered the
summary judgment on May 17, 2006, and Jones filed a motion to set aside or
reconsider the judgment on June 12, 2006. 
Therefore, Jones=s notice of
appeal was due August 15, 2006, but was not filed until September 1, 2006.[2]
On September 14, 2006, we
notified Jones by letter of our concern that we lacked jurisdiction over the
appeal because his notice of appeal was untimely filed.  We stated that his appeal would be dismissed
unless he filed a response showing grounds for continuing the appeal.[3]  No response has been filed.  Accordingly, we dismiss the appeal for want
of jurisdiction.[4]
 
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED:  OCTOBER 26, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1(a).


[3]See Tex. R. App. P. 25.1(a)B(b),
26.1(a), 42.3.


[4]Butts
v. Capitol City Nursing Home, Inc., 705 S.W.2d 696, 697 (Tex.
1986); Doe I v. Pilgrim Rest Baptist Church, 193 S.W.3d 727, 729 (Tex.
App.CDallas
2006, pet. filed); Weik v. Second Baptist Church of Houston, 988 S.W.2d
437, 439 (Tex. App.CHouston
[1st Dist.] 1999, pet. denied).